831 F.2d 290Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles S. BOSTIC, Plaintiff-Appellant,v.NORTH CAROLINA HOUSE OF REPRESENTATIVES, North CarolinaLegislative, North Carolina House of Congress, Lt.Governor, Governor, House Speakers,Defendants-Appellees.
No. 87-7214.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 21, 1987.Decided:  Sept. 30, 1987.

Before ERVIN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order dismissing this 42 U.S.C. Sec. 1983 action as frivolous is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*   Bostic v. N.C. House of Representatives, C/A No. 87-412-CRT (E.D.N.C., May 28, 1987).


2
AFFIRMED.



*
 The governor and lieutenant governor, who Bostic apparently believes were involved in enactment of the challenged laws, were also entitled to immunity.  Bostic's complaint failed to establish that he was entitled to declaratory or injunctive relief in the form of amendment of any state laws